Citation Nr: 1537051	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a May 2013 statement of the case (SOC), the RO relied upon the Veteran's July 2011 notice of disagreement (NOD) in its finding that the granting of 10 percent ratings for those disabilities satisfied the Veteran's appeal as it pertained to the right knee, left knee and right shoulder.  In the July 2011 NOD in question, the Veteran requested 10 percent ratings for the disabilities, but the Board does not find that the requests adequately demonstrate his satisfaction with a 10 percent rating.  The Veteran has not been awarded the highest possible evaluation and he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran is not shown to have demonstrated his satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

A SOC is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement an initial rating in excess of 10 percent right knee, left knee and right shoulder disabilities.  Because the July 2011 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board also notes that, following the issuance of May 2013 statement of the case, the Veteran submitted additional evidence in support of his claim, which was not accompanied by a waiver of RO review.  However, the Veteran's substantive appeal was received after February 2, 2013; hence, the Board is no longer required to obtain a waiver of initial review by the AOJ.  See 38 U.S.C.A. § 7105(e) (West 2014).

In May 2015, the Veteran testified at a Board hearing.  The record was left open for 60 days to allow for the submission of additional evidence.  No evidence was received by the Board.  In July 2015, a request was made for a 30 day extension.  Since that time, no additional evidence has been received by the Board.  As the case is being remanded, the Veteran will have another opportunity to submit any additional evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA spine examination in May 2010.  Following physical examination, the VA examiner stated that the in-service diagnosis of mechanical low back pain in 1995 was "not attributed" to the Veteran's current condition, which was muscular in origin.  

The VA examiner provided no rationale for his findings and did not appear to take in consideration the Veteran's lay statements that he has experienced low back pain since his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran must be afforded a new VA spine examination.

As discussed in the introduction, the Veteran submitted a July 2011 NOD to the RO's July 2010, rating decision that granted service connection for right knee, left knee and right shoulder disabilities and assigned an initial noncompensable disability ratings.  To date, no SOC has been furnished for these issues, now initially rated as 10 percent disabling.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right knee, left knee and right shoulder disabilities, respectively.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed lumbar spine disability.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The examiner should identify all diagnosed lumbar spine disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and experiencing of symptoms of a lumbar spine disability. 

3.  Finally, after the above development has been completed, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

